COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00534-CR
                                NO. 02-13-00535-CR



JIMIE GRIFFIN                                                            APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Appellant Jimie Griffin filed notices of appeal of his two convictions for

robbery by threats.     In each case, Griffin pleaded guilty pursuant to a plea

bargain, and in accordance with the plea bargain, the trial court sentenced him to

two years’ confinement. The trial court’s certification of Griffin’s right to appeal in



      1
       See Tex. R. App. P. 47.4.
each case states that this case “is a plea-bargain case, and the defendant has

NO right of appeal.” See Tex. R. App. P. 25.2(a)(2).

      On November 6, 2013, we notified Griffin that these appeals may be

dismissed based on the trial court’s certifications unless he or any party desiring

to continue these appeals filed a response on or before November 18, 2013,

showing grounds for continuing the appeals.       See Tex. R. App. P. 25.2(d),

43.2(f). Griffin filed a response, but it does not state any grounds for continuing

the appeals.2

      In accordance with the trial court’s certifications, we therefore dismiss

these appeals. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                   PER CURIAM


PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 23, 2014




      2
      Griffin also filed a pro se motion to dismiss these appeals on November
21, 2013. Based on our disposition of this appeal, we dismiss that motion as
moot. See Tex. R. App. P. 42.2(a).


                                        2